Lowe, J.
Tbe case presented is tbe foreclosure of a mortgage. In such, a case the second method of trying equitable issues obtains, as will appear from sections 2999 and 8000 of tbe Revision. Tbis involves a trial after the manner of ordinary proceedings, both in tbe District Court and in tbis Court. We do not try such a case here anew, or upon its merits, but upon legal errors duly assigned and presented as in cases at law. Tbe one before us presents no questions of tbis kind for our consideration. Tbe case was tried by tbe Court, who did not find and enter of record tbe ultimate facts in tbe case, together with bis conclusion thereon. There was no bill of exceptions to any ore ienus ruling of tbe Court, no motion for a new trial, and no assignment of errors in tbis Court. In tbis condition of tbe record tbe judgment below must stand
Affirmed.